

	

		III

		109th CONGRESS

		1st Session

		S. RES. 323

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Coleman (for

			 himself, Mr. Warner,

			 Mr. Pryor, Mr.

			 Smith, Mr. DeMint,

			 Mr. Bennett, Mr. Nelson of Florida, Mr.

			 Kyl, Mr. Allen,

			 Mr. Martinez, Mr. Bunning, and Mr.

			 Chambliss) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  United Nations and other international organizations should not be allowed to

		  exercise control over the Internet.

	

	

		Whereas market-based policies and private sector

			 leadership have given the Internet the flexibility to evolve;

		Whereas given the importance of the Internet to the global

			 economy, it is essential that the underlying domain name system and technical

			 infrastructure of the Internet remain stable and secure;

		Whereas the Internet was created in the United States and

			 has flourished under United States supervision and oversight, and the Federal

			 Government has followed a path of transferring Internet control from the

			 defense sector to the civilian sector, including the Internet Corporation for

			 Assigned Names and Numbers (ICANN) with the goal of full privatization;

		Whereas the developing world deserves the access to

			 knowledge, services, commerce, and communication, the accompanying benefits to

			 economic development, education, and health care, and the informed discussion

			 that is the bedrock of democratic self-government that the Internet

			 provides;

		Whereas the explosive and hugely beneficial growth of the

			 Internet did not result from increased government involvement but from the

			 opening of the Internet to commerce and private sector innovation;

		Whereas on June 30, 2005, President George W. Bush

			 announced that the United States intends to maintain its historic role over the

			 master root zone file of the Internet, which lists all

			 authorized top-level Internet domains;

		Whereas the recently articulated principles of the United

			 States on the domain name and addressing system of the Internet (DNS) are

			 that—

			(1)the Federal

			 Government will—

				(A)preserve the

			 security and stability of the DNS;

				(B)take no action

			 with the potential to adversely affect the effective and efficient operation of

			 the DNS; and

				(C)maintain the

			 historic role of the United States regarding modifications to the root zone

			 file;

				(2)governments have

			 a legitimate interest in the management of country code top level domains

			 (ccTLD);

			(3)the United States

			 is committed to working with the international community to address the

			 concerns of that community in accordance with the stability and security of the

			 DNS;

			(4)ICANN is the

			 appropriate technical manager of the Internet, and the United States will

			 continue to provide oversight so that ICANN maintains focus and meets its core

			 technical mission; and

			(5)dialogue relating

			 to Internet governance should continue in multiple relevant fora, and the

			 United States encourages an ongoing dialogue with all stakeholders and will

			 continue to support market-based approaches and private sector

			 leadership;

			Whereas the final report issued by the Working Group on

			 Internet Governance (WGIG), established by the United Nations Secretary General

			 in accordance with a mandate given during the first World Summit on the

			 Information Society, and comprised of 40 members from governments, private

			 sector, and civil society, issued 4 possible models, 1 of which envisages a

			 Global Internet Council that would assume international Internet

			 governance;

		Whereas that report contains recommendations for

			 relegating the private sector and nongovernmental organizations to an advisory

			 capacity;

		Whereas the European Union has also proposed transferring

			 control of the Internet, including the global allocation of Internet Protocol

			 number blocks, procedures for changing the root zone file, and rules applicable

			 to DNS, to a new model of international cooperation which could

			 confer significant leverage to the Governments of Iran, Cuba, and China, and

			 could impose an undesirable layer of politicized bureaucracy on the operations

			 of the Internet that could result in an inadequate response to the rapid pace

			 of technological change;

		Whereas some nations that advocate radical change in the

			 structure of Internet governance censor the information available to their

			 citizens through the Internet and use the Internet as a tool of surveillance to

			 curtail legitimate political discussion and dissent, and other nations operate

			 telecommunications systems as state-controlled monopolies or highly-regulated

			 and highly-taxed entities;

		Whereas some nations in support of transferring Internet

			 governance to an entity affiliated with the United Nations, or another

			 international entity, might seek to have such an entity endorse national

			 policies that block access to information, stifle political dissent, and

			 maintain outmoded communications structures;

		Whereas the structure and control of Internet governance

			 has profound implications for homeland security, competition and trade,

			 democratization, free expression, access to information, privacy, and the

			 protection of intellectual property, and the threat of some nations to take

			 unilateral actions that would fracture the root zone file would result in a

			 less functional Internet with diminished benefits for all people;

		Whereas in the Declaration of Principles of the First

			 World Summit on the Information Society, held in Geneva in 2003, delegates from

			 175 nations declared the common desire and commitment to build a

			 people-centered, inclusive and development oriented Information Society, where

			 everyone can create, access, utilize and share information and

			 knowledge;

		Whereas delegates at the First World Summit also

			 reaffirmed, as an essential foundation of the Information Society, and

			 as outlined in Article 19 of the Universal Declaration of Human Rights, that

			 everyone has the right to freedom of opinion and expression and that

			 this right includes freedom to hold opinions without interference and to

			 seek, receive and import information and ideas through any media and regardless

			 of frontiers;

		Whereas the United Nations Secretary General has stated

			 the objective of the 2005 World Summit on the Information Society in Tunis is

			 to ensure benefits that new information and communication technologies,

			 including the Internet, can bring to economic and social development

			 and that to defend the Internet is to defend freedom itself;

			 and

		Whereas discussions at the November 2005 World Summit on

			 the Information Society may include discussion of transferring control of the

			 Internet to a new intergovernmental entity, and could be the beginning of a

			 prolonged international debate regarding the future of Internet governance:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)calls on the

			 President to continue to oppose any effort to transfer control of the Internet

			 to the United Nations or any other international entity;

			(2)applauds the

			 President for—

				(A)clearly and

			 forcefully asserting that the United States has no present intention of

			 relinquishing the historic leadership role the United States has played in

			 Internet governance; and

				(B)articulating a

			 vision of the future of the Internet that places privatization over

			 politicization with respect to the Internet; and

				(3)calls on the

			 President to—

				(A)recognize the

			 need for, and pursue a continuing and constructive dialogue with the

			 international community on, the future of Internet governance; and

				(B)advance the

			 values of an open Internet in the broader trade and diplomatic conversations of

			 the United States.

				

